Citation Nr: 1721184	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-18 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for restrictive lung disease with resolved pleural effusion.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2012, the Veteran testified at hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing (Transcript) has been associated with the record.

The issue of entitlement to an evaluation in excess of 30 percent for restrictive ventilator lung disease, with resolved pleural effusion, was remanded for further development in December 2013.

Regarding entitlement to TDIU, the U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that this issue was informally raised by the record.  


FINDINGS OF FACT

1.  The Veteran's restrictive lung disease has been manifested by on-going treatment for restrictive lung disease and objective findings FEV-1 of 57.8 percent predicted, and FEV-1/FVC of 89 percent, at worst.  The use of systemic corticosteroids has not been shown.

2.  The Veteran's service-connected disability does not render him unable to secure or follow a substantially-gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for restrictive lung disease have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.655(a), (b), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, DC 6845 (2016).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.2, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims decided herein at this time is warranted. 

As for the duty to assist, post-service medical records have been obtained to the extent available, to include recent VA outpatient treatment reports obtained pursuant to the December 2013 Board remand.  The Board finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the bases of the claim, has been submitted, identified or remain outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to the December 2013 Board remand, a VA examination provided in January 2014 discussed all applicable medical principles and medical treatment records relating to the issues discussed herein, and the analysis is considered adequate upon which to decide the claims at issue.  
While the examination was ultimately inconclusive as to the Veteran's current level of disability, the Board notes that the Veteran's consistent lack of effort during testing has hindered objective evaluation throughout the appellate period.  The Veteran was afforded an additional opportunity in January 2014 to test his restrictive lung disability, however, he was uncooperative once again.  VA has fulfilled its obligation to assist the Veteran, and the Board finds that further testing would be futile.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The Veteran asserts that his current disability evaluation of 30 percent for restrictive lung disease is not indicative of the severity of his pulmonary symptomatology throughout the period on appeal.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 
The Veteran's restrictive lung disease is presently rated under Diagnostic Codes 6899-6845.  38 C.F.R. § 4.97.  Under Diagnostic Code 6845, an FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 56 to 65 percent predicted warrants a 30 percent evaluation.  FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40-to 55 percent predicted; or whether there is maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent evaluation.  A 100 percent rating will be assigned where there is FEV-1 less than 40 percent of predicted value, or the FEV-1/FVC is less than 40 percent, or DLCO (SB) is less than 40-percent predicted; or where there is maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or right ventricular hypertrophy, or pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or required outpatient oxygen therapy.  

Turning to the medical evidence of record, a September 2010 VA examination report noted a history of  pleural effusion, which had progressively worsened, treated daily with an inhaled bronchodilator.  Objective testing revealed a normal chest examination, an FEV-1 of 57.8 percent predicted, and FEV-1/FVC of 89 percent.  At the time of his June 2012 VA examination, a pulmonary function test (PFT) revealed an FEV-1 of 15 percent predicted, and an FEV-1/FVC of 26 percent.  However, per the examiner, "It was extremely evident that the patient did not give anywhere near adequate effort, and all the results were not valid."  The examiner went on to state that, "Again, it should be noted, because of the lack of effort, these results are invalid."

During the November 2012 Board hearing, the Veteran testified that the testing machine made it difficult for him to breathe, and that he performed his best.  

Based on the Veteran's testimony, and the inadequacy of the June 2012 VA examination, the Veteran was afforded an additional VA examination in January 2014.  Prior to reporting the results, the examiner stated, "PFTs are being reported here, but every time veteran has PFTs done, he does not give his best effort and tries to make the PFTs lower than they should be, thus any PFTs done for him (whether new or old) will not reflect his lung disease."  The Board points out that this is not the examiner that provided the June 2012 opinion.  Regardless, FEV-1 was 48 percent predicted, and FEV-1/FVC was 81 percent.  Further, the Veteran did not require the use of oral or corticosteroid medication, inhaled medication, oral bronchodilators, antibiotics, or oxygen therapy.

VA outpatient reports indicated "suboptimal effort" in September 2012.  Throughout the appellate period, chest x-rays were consistently unremarkable, showing a normal chest with clear lung fields, no infiltrate, effusion, or nodules.  

Taking this evidence into account, the Board finds that a rating in excess of 30 percent is not warranted at this time.  The only VA examination report of record which is valid, from September 2010, noted a normal chest examination, an FEV-1 of 57.8 percent predicted, and FEV-1/FVC of 89 percent.  While the subsequent examinations revealed a higher degree of disability, neither were valid for testing purposes.  Further, there is no evidence of record indicative of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure, or required outpatient oxygen therapy.  

As to the statements of record authored by the Veteran, he is certainly competent to report pulmonary symptoms, because such requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, evidence of record indicates that the Veteran failed to exert maximum effort on objective testing, and the most probative evidence of record does not show the Veteran met the objective criteria for a higher schedular rating.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  To that end, the Court has held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the schedular evaluation assigned for the Veteran's service-connected pulmonary disability is adequate in this case.  Taking the valid VA examination report into account, the Veteran's FEV-1 percentage, and that of FEV-1/FVC, are fully encapsulated by his current disability rating.  Further, the Board has considered the Veteran's pulmonary symptomatology in relation to the impact upon his occupational functioning, as described in greater detail in the following section, and the record fails to demonstrate that the Veteran's disability causes impairment beyond his 30 percent evaluation.  While the September 2010 VA examiner indicated, by way of history, that the Veteran was currently unemployed as a result of his inability to find a job due to lack of stamina, the Board points out that some degree of occupational impairment is encompassed by a disability rating of 30 percent, and that there is no indication that the Veteran has suffered frequent hospitalization as a result of his disability.

In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU

The Veteran contends that he is unable to maintain gainful employment as the result of his single, service-connected disability evaluated at 30 percent.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially- gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

Turning to the medical evidence of record, the Veteran's September 2010 VA examination report noted, by way of the Veteran's own history, that he was unemployed as a result of his lung disability.  The effect on the Veteran's occupational activities included a lack of stamina, weakness, and fatigue.  It was noted that there were no effects upon usual daily activities.  In June 2012, the examiner did not bother to remark as to the Veteran's employability.  Most recently, in January 2014, the VA examiner indicated that the Veteran's disability did not affect his ability to work.

In recognition of the severity of and impairment caused by his service-connected disability, the Veteran is in receipt of a 30 percent evaluation for his pulmonary disability.  Based on the evidence, the Board finds that a preponderance of the evidence is against the conclusion that the Veteran's service-connected disability alone precludes him from engaging in substantially-gainful employment.  While the Veteran's disability may have impeded his performance as a day laborer, or for any occupation which required much physical exertion.  However, there is simply no indication in the record that the Veteran's disability prevents substantially-gainful employment, despite the Veteran's lack of a current occupation.  

The Board acknowledges the Veteran's testimony in which he stated that he is unable to work due to his service-connected disability, and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The Veteran is competent to report symptoms such as difficulty breathing, because this requires only personal knowledge as it comes to him through his senses.  Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran is unemployable solely due to his service-connected disability.  

In other words, even if the Board deemed these statements credible, the most probative evidence of record outweighs the lay assertions that shortness of breath and fatigue precludes the Veteran from securing and maintaining substantially gainful employment.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

Additionally, the Board finds that the record does not present any unusual factors, such as frequent periods of hospitalization, which might serve as a predicate for a finding of unemployability.  The record fails to demonstrate that the Veteran has been hospitalized for his service-connected disability during the appellate period.    

The Veteran's service-connected disability is not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the most probative medical evidence of record reflect that his service-connected condition renders him individually unable to follow any substantially gainful occupation.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted in this case.

Taking this evidence into account, the claim for entitlement to TDIU is denied.  The Board acknowledges that the Veteran is no longer employed, and that his pulmonary symptoms are certainly indicative of occupational deficiency commensurate with his current disability rating.  However, the most probative evidence of record fails to demonstrate that he was precluded from substantially-gainful employment based upon his service-connected disability alone.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.  As such, the appeal is denied.


ORDER

Entitlement to an evaluation in excess of 30 percent for restrictive lung disease, with resolved pleural effusion, is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


